UNITED S TATES S ECURITIES AND EXCHANGE COMMIS S ION Washington, D.C. 2b-25 SEC FILE NUMBER 33-26787-D CUSIP NUMBER 989865M 103 NOTIFICATION OF LATE FILING (Check One): ☐ Form 10-K ☐ Form 20-F ☐ Form 11-K ☒ Form 10-Q ☐ Form 10-D □ Form N-SAR ☐ Form N-CSR For Period Ended: September 30, 2015 □ Transition Report on Form 10-K □ Transition Report on Form 20-F □ Transition Report on Form 11-K □ Transition Report on Form 10-Q □ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGIS TRANT INFORMATION Zynex, Inc.
